Exhibit21.1 LIST OF THE REGISTRANT’S SUBSIDIARIES Name JurisdictionofOrganization Eldorado HoldCo LLC Nevada Eldorado Resorts LLC (dba Eldorado Hotel& Casino) Nevada Circus and Eldorado Joint Venture, LLC (dba Silver Legacy Resort Casino) Nevada Eldorado Capital Corp. Nevada CC-Reno, LLC (dba Circus Circus Reno) Nevada CC-Newco, LLC Nevada Eldorado Shreveport #1, LLC Nevada Eldorado Shreveport #2, LLC Nevada Eldorado Casino Shreveport Joint Venture (dba Eldorado Casino Shreveport) Louisiana Shreveport Capital Corporation Louisana MTR Gaming Group,Inc. Delaware Mountaineer Park,Inc. (dba Mountaineer Race Track and Resort) West Virginia Presque Isle Downs,Inc. (dba Presque Isle Downs& Casino) Pennsylvania Scioto Downs,Inc. (dba Scioto Downs) Ohio
